DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Powell on July 20, 2022.
The application has been amended as follows: 

1.	A method of identifying dendritic pores as a phenotype of skin aging, 
obtaining a digital image of a subject’s skin 
generating a line image 
generating a pore image 
overlaying the line image ;
applying morphological reconstruction to the first overlay image to identify dendritic pores, 
wherein the pore image identifies boundaries of skin pores and the step of overlaying the line image and the pore image identifies those pores having at least one line intersecting the identified skin pore boundary to identify said dendritic pores and
the line image identifies boundaries of line and the step of overlaying the line image and the pore image identifies those pores having a least one line boundary intersecting the identified skin pore boundary to identify said dendritic pores; and
recommending a skin care treatment based on the dendritic pores.
2-4	(Cancelled)

5. 	The method of claim 1, further comprising the step generating a binary line image 

6.	The method of claim 1, further comprising the step of applying a shape filter to the obtained digital image of the subject’s skin before generating the line image and the pore image.

 7.	The method of claim 6, wherein the shape filter comprises defining the pore by pore geometry parameters; wherein the pore geometry parameters are pore area, 25,000 – 1x106 micron2, diameter, 175 - 1100 microns, width/length aspect ratio, 0.3 – 1, and combination thereof.  

8.	The method of claim 6, wherein the shape filter comprises defining the lines by line geometry parameters; wherein the line geometry parameters are selected from line thickness, wherein the line thickness is greater than 35 microns, line length, greater than 200 microns, and combination thereof. 

9.	The method of claim 1, wherein the step of obtaining a digital image of a subject’s skin further comprises a step of performing histogram equalization to obtain a histogram-equalized image.  

10.	The method of claim 1, further comprises a step of filtering any one of the aforementioned images by removing one or more non-relevant skin features; said non-relevant skin features are selected from spot, hair, mole, pimple, acne, blackhead, and whitehead, and combinations thereof.

11.	The method of claim 10, wherein the step of filtering comprises using at least a frequency filter, wherein the frequency filter is selected from the group:  a Fast Fourier Transformation filter and Band Pass filter, a Difference of Gaussian filter, and any combinations thereof, the frequency filter is the Difference of Gaussian filter.

12.	The method of claim 1, further comprising classifying the at least one dendritic pore into a predetermined class; the predetermined class is selected from:  dendritic pore with one line; dendritic pore with two lines; dendritic pore with at least three lines; dendric pore connected to another dendric pore via at least one line; and combinations thereof.

13.	The method of claim 1, further comprising the step of displaying the identified dendritic pores to the subject, the displaying is via a smart phone.  

14.	The method of claim 1, further comprising the step of determining a numerical severity associated with the identified dendritic pores.  

15.	The method of claim 14, further comprising the step of generating a comparison between the subject’s numerical severity and a predetermined value associated with a population of people.  

16.	The method of claim 1, further comprising the step of identifying dendritic pores in a subject on a frequency of more than once per day, 2-10 per day, the frequency spaced at least 1 hour apart; and comprising the additional step of determining the area of the identified dendritic pores. 

Allowable Subject Matter

Claim 1, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a method for identifying a dendritic pore is provided. Line and pore images are obtained from a digital image of a subject’s skin. These line and pore images are overlaid to identify those pores having at least one line intersecting the pore as dendritic pores.
	The closest prior art of record fail to teach the limitation of “overlaying the line image and the pore image  to provide a first overlay image; applying morphological reconstruction to the first overlay image to identify dendritic pores, wherein the pore image identifies boundaries of skin pores and the step of overlaying the line image and the pore image identifies those pores having at least one line intersecting the identified skin pore boundary to identify said dendritic pores and the line image identifies boundaries of line and the step of overlaying the line image and the pore image identifies those pores having a least one line boundary intersecting the identified skin pore boundary to identify said dendritic pores; and recommending a skin care treatment based on the dendritic pores”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Arakawa et al. Pub. No. US 20190244334 A1 teaches a face image processing system includes: a component extracting means which receives an input of face image information indicating a face image, and extracts a wrinkle component, a fleck component and a pore component of the face image from the face image information; a removal rate adjusting means which adjusts a removal rate of each of the wrinkle component, the fleck component and the pore component extracted by the component extracting means; a storage means which stores the removal rate; a synthesizing means which synthesizes the wrinkle component, the fleck component and the pore component which are amplified or attenuated at the removal rate adjusted by the removal rate adjusting means, and generates a face image; and an output means which outputs the face image information synthesized by the synthesizing means.
Miyamoto et al. Pub. No. US 20150086104 A1 teaches a methods for evaluating skin quality and providing customized, concierge skin consultation to consumers. In various aspects, the disclosure includes a method comprising detecting polymorphisms in MMP1, SOD2, and GPX1 from a biological sample, calculating a genetic skin score, comparing the genetic skin score to current skin features, and optionally counseling a consumer regarding a skin care regimen customized to enhance immediate skin quality and/or future skin quality.
FR 2954837 A1 teaches a method is described for determining the aesthetic and morphological state of the skin and prescribing a cosmetic and / or dermatological treatment, comprising the following steps: A) obtaining information on the age and lifestyle of a user; B) performing a biometric analysis of a body part of the user; C) processing the results obtained from the analyzes of steps A and B and comparison thereof with predetermined data on aesthetic and morphological factors of the skin; D) obtaining a user skin model according to data processed in step C; E) establishing a link between the user's skin model and predetermined data contained in a database of cosmetic and / or dermatological products; and F) prescribing a treatment and preselected cosmetic and / or dermatological products.
Hillebrand et al. Pub. No. US 20090028380 A1 teaches methods and systems are disclosed to realistically simulate facial wrinkle aging of a person using a neutral state (natural look) image and one or more expression images (e.g., smile, frown, pout, wink) that induce wrinkles. The neutral and expression images are processed to simulate wrinkle aging by registering the wrinkles that are visible in the expression image onto the neutral image, thereby generating a wrinkle-aged simulated image. Advantageously, a person's own wrinkle histological data is utilized, hence providing an accurate and realistic wrinkle aging simulation. Similarly, the neutral image is processed to eliminate all visible wrinkles thereby generating a wrinkle de-aged simulation image. Additionally, blending of a neutral image with an aged or de-aged simulation image is disclosed, where the degree of blending is based on statistical modeling of skin condition with age and/or expected outcome of a particular type of treatment. The methods and systems disclosed have wide applicability, including, for example, areas such as dermatology, cosmetics and computer animation, among others.
Demirli et al. Pub. No. US 20080212894 A1 teaches a novel method and system is disclosed to realistically simulate the progress or worsening of facial skin features that contribute to the overall look and condition of the skin. The method utilizes two close-up photographs of the face, one is captured with a digital camera in standard white light, and the other is captured with the same camera in UV light. Then, the method processes these images to simulate the progress or worsening of the major skin features: hyperpigmented spots, wrinkles and small texture features. The worsening of these features simulates facial skin aging due to prolonged exposures to sunlight, biological aging or degradation of the skin health. The progress of these features simulates the improvement of facial skin in terms of overall look and healthiness as though the patient has gone through a treatment. Therefore, the present invention discloses a series of methods that are useful in dermatology, cosmetics and computer animations.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically overlaying the line image and the pore image  to provide a first overlay image; applying morphological reconstruction to the first overlay image to identify dendritic pores, wherein the pore image identifies boundaries of skin pores and the step of overlaying the line image and the pore image identifies those pores having at least one line intersecting the identified skin pore boundary to identify said dendritic pores and the line image identifies boundaries of line and the step of overlaying the line image and the pore image identifies those pores having a least one line boundary intersecting the identified skin pore boundary to identify said dendritic pores; and recommending a skin care treatment based on the dendritic pores.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa et al. Pub. No. US 20190244334 A1 - FACE IMAGE PROCESSING SYSTEM, FACE IMAGE PROCESSING METHOD, AND FACE IMAGE PROCESSING PROGRAM
	Harrises et al. Pub. No. US 20170206691 A1 - AUGMENTED REALITY SYSTEMS AND METHODS UTILIZING REFLECTIONS
	Miyamoto et al. Pub. No. US 20150086104 A1 - METHOD AND SYSTEM FOR SKIN CARE CONSULTATION
	Hillebrand et al. Pub. No. US 20090028380 A1 - METHOD AND APPARATUS FOR REALISTIC SIMULATION OF WRINKLE AGING AND DE-AGING
	Demirli et al. Pub. No. US 20080212894 A1 - METHOD AND APPARATUS FOR SIMULATION OF FACIAL SKIN AGING AND DE-AGING
	FR 2954837 A1 - METHOD FOR EVALUATING THE AESTHETIC AND MORPHOLOGICAL CONDITION OF THE SKIN AND PRESCRIPTION OF A COSMETIC AND / OR DERMATOLOGICAL TREATMENT
	Nonlinear Color Space and Spatiotemporal MRF for Hierarchical Segmentation of Face Features in Video – 2013
	Based on machine learning for personalized skin care products recommendation engine -2020
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647